          Case 5:19-cr-00185-FB Document 92 Filed 04/03/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                          ) SA-19-CR-00185(6)

V.                                                )

ANDREW YBARRA                                    )

                                  NOTICE TO THE COURT

       Notice is given that Thomas A. Clarke, attorney for Defendant will be on vacation

from May 1, 2019 to May 16, 2019.

       Please do not set or schedule any matters in this case during that time period.


                                             S/Tom Clarke
                                             Texas Bar # 04318600
                                             8026 Vantage Dr. #105
                                             San Antonio, Tx 78230
                                             210/340-8448
                                             210/348-7946 Fax

                                             Attorney for Andrew Ybarra

                                CERTIFICATE OF SERVICE

        The foregoing has been e-filed on April 3, 2019, with the court’s CM/ECF system which
will give electronic notice to the Assistant United States Attorney for the Western District of
Texas, San Antonio Division.

                                             S/Tom Clarke
